Citation Nr: 0938379	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability (a "neck disorder").


REPRESENTATION

Appellant represented by:	Attorney Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In July 2006, the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the U.S. Court of 
Appeals for Veterans' Claims (Court).  In February 2008, the 
VA General Counsel and the appellant's representative filed a 
joint motion with the Court.  The Court approved the joint 
motion in March 2008, vacating and remanding the Board's 
decision in this case.

In July 2008, the Board remanded the matter to the RO via the 
AMC for due process considerations, and to schedule the 
Veteran for a new VA medical examination compliant with the 
February 2008 joint motion.  Those actions completed, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A delay in the case was requested by the Veteran's 
representative, and additional evidence was submitted and 
reviewed in September 2009. 




FINDING OF FACT

The medical evidence, overall, indicates that the Veteran's 
cervical spine disability was not incurred in or related to 
his service.


CONCLUSION OF LAW

Service connection for a cervical spine disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304  (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through August 2009, which indicate 
treatment for degenerative joint disease of the cervical 
spine.  Based on the above, the evidence does show a current 
cervical spine disability, providing some evidence for this 
claim.

As noted above, the Veteran served on active duty from 
October 1946 to March 1948, more than 50 years ago.  The 
service treatment records (STRs) indicate several complaints 
of back pain, which was determined to be located in the 
thoracic spine.  The Veteran was diagnosed with scoliosis of 
the thoracic spine in December 1947, at which time the 
Veteran complained of back pain for the previous 14 months.  
The STR indicates that the pain was located "about the level 
of the inferior angle of the scapula" in the dorsal spine 
and that the Veteran experienced this pain when lifting heavy 
objects.  A January 1948 STR included X-ray results, which 
showed no pathology of the dorsal spine.  Physical 
examination in January 1948 indicated moderate scoliosis and 
muscle spasm at T6 and T7.

Notably, there are no complaints, treatment, or diagnoses 
regarding the cervical spine in the service records, 
providing highly probative evidence against this claim in 
that the Veteran received detailed treatment for his back 
during service, which is recorded in the record, and made no 
mention of a neck problem.  

The third requirement for service connection is evidence of a 
medical nexus between the claimed in-service injury and any 
current disability.  

The Veteran submitted a VA medical opinion letter in February 
2005.  The physician and physician's assistant noted that the 
Veteran was being "followed for chronic neck pain and right 
shoulder and arm pain first reported during [the Veteran's] 
military service".  The providers noted that physical 
examination, X-ray films and MRI results confirm that the 
Veteran has severe osteoarthritis and cervical nerve 
impingement at C-4 through C-6 levels "consistent with 
previous injury".  The physician concluded based on 
examination and review of the current films and MRI results, 
as well as the reported history, that the changes and 
symptoms in the Veteran's cervical spine are "directly 
related to his previous trauma".

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

The Board finds that the February 2005 medical opinion letter 
is entitled to very limited probative weight, as it is based 
primarily on the Veteran's reported history of chronic neck 
pain "first reported during service".  The examiners who 
submitted the February 2005 letter did not have access to the 
complete claims file.  As explained above, there is no record 
of any complaint or diagnosis of a neck problem in service.  
Mere transcription of medical history does not transform 
information into competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  Therefore, the February 
2005 opinion letter is afforded minimal weight in favor of 
the Veteran's claim.

The Veteran was afforded a VA spine examination in September 
2004, which the parties agreed to be inadequate in the 
February 2008 joint motion for remand.  In any event, the 
medical opinion of September 2004 clearly provides evidence 
against this claim, stating it in rather overwhelmingly clear 
definitive and unusually blunt terms ("much, much, much, 
much, more likely than not to be unrelated to any current 
level of arthritis and spinal degenerative disease").  In 
any event, pursuant to the Board's July 2008 remand, the 
Veteran was scheduled for a new VA examination to comply with 
the Court Order. 

In the August 2008 VA examination, the Veteran complained of 
having developed back pain due to lifting various objects 
circa 1947.  The examiner noted that the STRs show treatment 
for back pain in the mid-dorsal spine yet make no mention of 
cervical pain or injury, and that the separation examination 
did not diagnose any spinal condition.  The Veteran 
complained of chronic neck and back pain over the years, 
which he treats with heat and massage therapy, Naprosyn, 
Tylenol, and baby aspirin.  He complained of limitation of 
motion and pain with certain motions, stating that his neck 
bothers him most days.  He described the mid-cervical pain as 
throbbing, aching, sharp, and severe, which he experiences 
daily and which radiates to his shoulders.  He reported 
weekly severe flare-ups.  The examiner noted that the 
treatment records confirm problems with the spine since at 
least 2004.

Upon physical examination, there was no spasm, atrophy, or 
guarding.  Pain was noted with motion to the left and right.  
No ankylosis was found.  X-rays of the cervical spine 
indicated moderately advanced degenerative changes without 
acute bony pathology.

The VA examiner diagnosed moderate degenerative disc disease 
and degenerative joint disease of the cervical spine.  The 
examiner opined that the cervical spine condition is less 
likely as not (less than 50/50 probability) caused by or a 
result of any in-service event or injury.  The examiner noted 
that the STRs from the time of the original injury (circa 
1947) clearly state that the back condition sustained while 
on active duty was at the level of the mid-dorsal (mid-
thoracic) spine, at the level of T6-T7.  The examiner found 
no mention in the military records of any cervical spine 
injury or symptoms.  

The examiner concluded that, although the Veteran clearly has 
degenerative changes in his cervical spine, he could find no 
persuasive evidence linking the current cervical spine 
condition with the Veteran's active duty military service.

The Board finds the VA examiner's opinion to be entitled to 
great probative weight, as it is based upon a complete review 
of the Veteran's claims file and medical history as well as a 
full physical examination.

In response to the August 2008 VA examination, the Veteran 
submitted an opinion letter in August 2009 from his VA 
primary care physician since September 2007.  Dr. "M." 
stated that "it is not uncommon to have extensions of one's 
arthritic disease as he induces more stress on other joints 
in the attempt to guard for pain.  Such findings can be 
similar to that of [the Veteran's] degenerative disc disease 
of the cervical spine, which includes osteophytes 
formation."  The physician stated that the osteophyte 
formation suggests that the Veteran's injury has been 
chronically developing over time and is not due to a recent 
traumatic event.  Dr. M. opined that, according to his 
understanding of the Veteran's spinal condition, it is at 
least as likely as not that his cervical spine disorder is 
related to the active duty service injury of the thoracic 
spine.

The Veteran also submitted a VA rheumatology clinic treatment 
record from August 2009.  The rheumatologist diagnosed 
cervical degenerative disease "likely post traumatic".  In 
an addendum, the examiner noted the Veteran's significant 
osteoarthritis of the spine at the cervical, thoracic, and 
lumbar levels.  The examiner stated that the Veteran gave a 
history of trauma to the neck while in service and opined 
that it is more likely than not that the current degenerative 
joint disease of the mid-cervical spine could be attributed 
to his previous trauma.

The Veteran also submitted a September 2009 opinion letter 
from Dr. "S." of Family Medicine Associates, who has 
treated the Veteran since March 2000.  Dr. S. stated that the 
Veteran has been suffering from upper back pain since service 
in the 1940s "which is indicated in his military records".  
Dr. S. opined that "it is very common that when injury is 
done to the vertebrae resulting in an arthritic disease 
extension to other areas of the spine is often the case", 
finding that the Veteran's records indicate a "chronic and 
probable progressive nature to his illness".  Dr. S. opined 
that "it is at least as likely as not that [the Veteran's] 
cervical spine disorder is related to the active duty service 
injury of his thoracic spine."

The Board finds that the August 2009 and September opinion 
letters and the August 2009 treatment record are entitled to 
very limited probative weight as they, like the February 2005 
opinion letter, are based primarily on the Veteran's own 
reported history and show no indication that the complete 
claims file was reviewed.  As explained above, mere 
transcription of medical history does not transform 
information into competent medical evidence.  LeShore, supra.  
The opinions are based upon speculation and the Veteran's 
current and very recent condition, as opposed to a thorough 
review of his entire medical history.  The two medical 
opinion letters include no physical examination results to 
support the opinions offered.  The Board finds it highly 
unlikely that if the Veteran injured his neck in service he 
would not have cited it, while at the same time citing to a 
back problem that was recorded in the record.  

The scope of the problem with these positive medical opinions 
is clear:  They are suggesting that the Veteran's 
recollection of a neck injury in service more than one-half 
century ago indicates a problem that can be reasonably traced 
back to a problem not cited until decades after the Veteran 
left military service.  

Beyond the negative medical opinions in this case, it is 
important to understand that, on a factual basis, the service 
and post-service treatment records, indicate a problem only 
many years after service.  For example, in letters the 
Veteran himself provided to the VA in 1955, friends of the 
Veteran cited to a back problem the Veteran had during 
service, failing to cite to a neck issue.  The procedural 
history of this case provides particularly negative evidence 
against this claim, and the Board believes that any factual 
review of this case over time clearly leads to the conclusion 
that the Veteran did not have a neck disability during his 
active service.  His own claim in 1954 failed to note such a 
problem. 

Additionally, the Veteran is not service-connected for a 
thoracic spine disorder, making any secondary service 
connection conclusions unfounded.  Therefore, the August and 
September 2009 opinions are afforded minimal weight in favor 
of the Veteran's claim.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a cervical spine disability.  There is simply 
no indication of connection between service and the current 
problem years after service, and the post-service medical 
record is found to provide evidence against such a finding.

Simply stated, the Board finds that the post-service 
treatment records (overall), and the service records provide 
evidence against this claim.  There is no medical indication 
that the condition was incurred in or caused by service and 
sufficient evidence against such a finding.  The Veteran has 
stated that he was hospitalized for a neck injury for one 
week while in service.  However, the medical evidence does 
not support this statement and the Board finds that this 
statement is inaccurate based on the Veteran's own statements 
to the VA after he left service (citing not to a neck 
problem, but a back problem). 

The Veteran has also stated that he was misdiagnosed in 
service and that his complaints of pain were to his cervical 
spine area and not his middle or lower back.  However, the 
Veteran clearly stated in a 1955 RO hearing the back pain of 
which he complained was "just about equal with the shoulder 
blades".  The Veteran's statements are outweighed by the 
medical evidence of record and his own previous testimony, 
indicating a problem related to something other than service, 
based on military service that ended many years ago, in light 
of a record that is devoid of any neck problem until decades 
after service.  The factual evidence against this claim 
(prior Veteran's statements, claims, testimony, and treatment 
records) is overwhelming evidence against this claim, clearly 
outweighing the positive medical opinions presented fifty 
years after service. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a cervical spine 
disability.  In denying his claim, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2004 and August 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In this case, although the original notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The Court is asked to totally review the factual evidence in 
this case in order to understand the Board's decision that 
further medical opinions in this case will not provide a 
basis to grant this claim.  The factual evidence against this 
case is overwhelming. 

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  



ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


